The appellant sued the appellee, a resident of Morris county, in the justice court of Bowie county, to recover $166, the value of 41 1/2 cords of wood. The case is here on appeal from a judgment of the county court of Bowie county sustaining the defendant's plea of privilege.
The judgment is attacked upon the ground *Page 471 
that the suit was based upon a contract for services performed in Bowle county, and comes within the exception found in subdivision 4 of article 2308 of the Revised Civil Statutes. We think this suit is upon a contract of sale and purchase. The statute referred to therefore has no application.
The judgment is affirmed.